Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 9, 2022

                                       No. 04-22-00384-CR

                                      Jose Andres ROMERO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 7972
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                          ORDER
        On June 29, 2022, the court reporter filed a notification of late record, stating that the
reporter’s record has not been filed because appellant has failed to request the record in writing.
We therefore ORDER appellant to provide written proof to this court by August 19, 2022 that
the appellant has requested the court reporter to prepare the reporter’s record, which request must
designate the portions of the proceedings and the exhibits to be included. See TEX. R. APP. P.
34.6(b)(1). The reporter’s record must be filed no later than thirty days after the date appellant’s
written proof is filed with this court. If appellant fails to request the record in writing, the court
will consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).


                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court